Proceeding pursuant to CFLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Fetitioner commenced this CPLR article 78 proceeding chai*844lenging a determination finding him guilty of violating the prison disciplinary rule that prohibits the unauthorized use of a controlled substance after his urine twice tested positive for the presence of opiates. Contrary to petitioner’s contention, the record establishes that the positive test result was reliable inasmuch as it reveals that petitioner’s urine sample was properly handled and the testing procedures, including a check for cross-reactivity of petitioner’s prescribed medication, were properly followed (see Matter of Figueroa v Goord, 15 AD3d 705, 706 [2005]; Matter of Van Dusen v Selsky, 14 AD3d 979, 980 [2005]; Matter of Davis v Goord, 8 AD3d 854, 855 [2004]; see also 7 NYCRR 1020.4 [d] [2], [5]; [e]). As the misbehavior report, the positive test results and the hearing testimony provide substantial evidence of petitioner’s guilt, the determination will not be disturbed (see Matter of Lahey v Kelly, 71 NY2d 135, 138 [1987]; Matter of Davis v Goord, supra at 855). Petitioner’s remaining contentions, including his claims that the Hearing Officer was biased and that he was denied meaningful employee assistance, have been considered and are rejected.
Mercure, J.P., Peters, Spain, Carpinello and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.